                                                                                                      United States District Court
                                                                                                        Southern District of Texas

                                                                                                           ENTERED
                                                                                                           June 19, 2019
                               UNITED STATES DISTRICT COURT
                                                                                                        David J. Bradley, Clerk
                                SOUTHERN DIST1UCT OF TEXAS
                                     HOUSTON DIVISION

MALEEHA QAZI, et al,                                       §
                                                           §
           Plaintiffs,                                     §
vs.                                                        § CIVIL ACTION NO. 4:18-CV-780
                                                           §
STAGE STORES, INC. D/B/A                                   §
PEEBLES, INC.,                                             §
                                                           §
           Defendant.                                      §

                                      MEMORANDUM & ORDER

         Pending before the Court is Plaintiffs' Motion to Conditionally Certify Collective Action

and to Approve and Facilitate Notice to Similarly Situated Employees (the "Certification

Motion.") (Doc. No. 42.) Plaintiffs ask the Court to conditionally certify a nationwide class and

allow for notice to be distributed to the potential opt-ins in the present lawsuit. Defendant asks the

Court to deny the Certification Motion.

    I.       BACKGROUND

         Plaintiffs brought this Fair Labor Standards Act ("FLSA") case as a putative class action

on behalf of themselves and other employees of Defendant Stage Stores, Inc. or Specialty

Retailers, Inc. d/b/a Peebles ("Defendant.") 1 (Doc. No. 42 at 8.) Plaintiffs were employed as Store

Managers, working in eight different stores acro:;s four states at various times. !d. Defendant

classified Store Managers as exempt from the FLSA's overtime provisions at all times relevant to

this lawsuit. !d. Plaintiffs argue that this exempt classification violated the FLSA because they

spent "the majority of their workdays performing non-exempt duties such as selling merchandise;



1
  Defendant states that the proper name of the party who employed Plaintiffs is Specialty Retailers, Inc. d/b/a
Peebles, rather than Stage Stores, Inc. d/b/a Peebles. (Doc. No. 44 at 7.)

                                                          1
working on the sales floor; restocking products; marking down sale items; keeping clothing

organized; operating the register; and other general customer service duties, working on

assignments provided by corporate; and filling in for hourly associates." !d. Plaintiffs argue that

they are similarly situated to each other as well as members of the potential class because (1) they

were all subject to the same uniform policy regarding compensation, (2) the job description for

Store Managers is the same regardless of store loc::.tion or size, and (3) Store Managers had similar

"customer service, sales, and operations job dutie:;," (Doc. No. 42 at 8, 11-12.) Plaintiffs support

their contentions with declarations from each of the potential class representatives, as well as

fifteen uniform job postings, and deposition testinony of Defendant's corporate representative.

(Doc. No. 42 at 8; Doc. No. 82 at 7.) When deposed by Plaintiffs, Defendant's corporate

representative admitted that the variations that exi~;ted between store manager positions in various

stores did not affect whether the manager was comidered exempt. (Doc. No. 82 at 18.)

       Defendant argues that the Court should deny the Certification Motion. Defendant claims

that nationwide certification is inappropriate because many issues would need to be individually

determined, and the only company-wide policy applicable to Plaintiffs is an official policy which

is legal. (Doc. No. 44 at 25.) Defendant supports its position by comparing the declarations and

depositions of Plaintiffs with the deposition of current Store Manager Holly Watts and the

declarations of eleven current Store Managers. (Doc. No. 80 at 7.)

       Defendant also opposes notification of some potential class members on the basis that they

may be bound to individually arbitrate their claim:;. (Doc. No. 44 at 17.) Defendant states that 16

members of the proposed putative class have arbitr.:ttion agreements. !d. Plaintiffs do not challenge

the validity of these arbitration agreements, but rather argue that arbitration concerns should not

be addressed at this stage oflitigation. (Doc. No. 51 at 8.)



                                                  2
    II.      APPLICABLE LAW

          The Fair Labor Standards Act allows employees to sue an employer for violations of the

Act's overtime provisions. Suits to recover overtime pay "may be maintained against any

employer ... by any one or more employees for a:1d on behalf of himself or themselves and other

employees similarly situated." 29 U.S.C. § 216(b).

          Conditional Class Certification

          To determine whether employees are "simiarly situated" under§ 216(b), courts in the Fifth

Circuit look to the two-step Lusardi approach. See e.g., Walker v. Hongua Am., LLC, 870 F. Supp.

2d 462,465 (S.D. Tex. 2012). At the first step of the Lusardi approach, courts must decide whether

notice of the action should be given to potential chss members. Mooney v. Aramco Servs. Co., 54

F.3d 1207, 1213-14 (5th Cir. 1995), overruled on other grounds by Desert Palace, Inc. v. Costa,

539 U.S. 90 (2003). The court's decision at this stage is made using a "fairly lenient standard,

[which] typically results in 'conditional certification' of a representative class." !d. at 1214; see

also Tolentino v. C & J Spec-Rent Servs. Inc., 71·5 F. Supp. 2d 642, 647 (S.D. Tex. 2010) ("The

remedial nature of the FLSA and § 216 militate strongly in favor of allowing cases to proceed

collectively."). A plaintiff may proceed    collective~y   only if the challenged conduct is a generally

applicable rule, policy, or practice. McKnight v. D.Houston, Inc., 756 F. Supp. 2d 794, 801 (S.D.

Tex. 2010) (quoting England v. New Century Fin. Corp., 370 F. Supp. 2d 504, 507 (M.D. La.

2005)). Therefore, conditional certification shoLild be denied when the action arises from

circumstances purely personal to the plaintiff. !d.

          In order to obtain conditional certification, the plaintiff must make a "minimal showing"

that: (1) there is a reasonable basis for crediting the assertions that aggrieved individuals exist, (2)

those aggrieved individuals are similarly situated to the plaintiff in relevant respects given the



                                                    3
claims and defenses asserted. Aguirre v. SBC Commc 'ns, Inc., No. H-05-3198, 2006 WL 964554,

at *6 (S.D. Tex. April11, 2006). With regard to th~ second factor, "the relevant inquiry is whether

the potential class members performed the same basic tasks and were subject to the same pay

practices." Tice v. AOC Senior Home Health Corp., 826 F. Supp. 2d 990,995-96 (E.D. Tex. 2011).

In making this assessment, "the court need not find uniformity in each and every aspect of

employment to determine that a class of employees is similarly situated." Jones v. SuperMedia

Inc., 281 F.R.D. 282, 288 (N.D. Tex. 2012).

          Notice

          The Fifth Circuit has held that in a FLSA class action, where an employee has entered into

a valid arbitration agreement, "it is error for a district court to order notice to be sent to that

employee as part of any sort of certification." In    .~e   JPMorgan Chase & Co., 916 F.3d 494, 503

(5th Cir. 2019).

   III.      ANALYSIS

          Defendant urges the Court to deny the Certification Motion, relying heavily on the

disparities between the declarations and depositions submitted by Plaintiffs and those submitted

by current Store Managers. However, while Defen:iant's declarations and Holly Watts' deposition

paint a very different picture of Store Manager responsibilities from the evidence submitted by

Plaintiffs, these statements are classic examples of"happy camper" declarations. To the extent that

these declarations are probative, they speak ·:o a merits-based defense that Defendant's

compensation policy does not violate the FLSA. ·while Defendant's evidence contradicts the story

told by the depositions of current Plaintiffs as to the duties of Store Managers, they do not show

that the experiences of the Plaintiffs themselves vaied so widely that their concerns are primarily

personal or that the Court would be unable to mam.ge a class.



                                                  4
         Plaintiffs have met their burden in showing that aggrieved individuals exist and are

similarly situated under the "lenient" Lusardi standard. Plaintiffs in this case have submitted

declarations of five putative class members. These members worked at eight different stores across

four states. When deposed by Plaintiffs, Defendant's Corporate Representative stated that store

managers were considered exempt regardless of the duties they performed. Thus, there is no

dispute that Plaintiffs were subject to a common Jolicy that exempted them from overtime pay;

rather, there is a dispute about whether this polic:r was a violation of the FLSA. The legality of

Defendant's policy is a question better resolved once the parties have had the opportunity to

conduct full discovery. The Court need not find to·:al uniformity, and here it is clear that Plaintiffs

were all subject to the same pay practice and job requirements.

         However, the Court finds that, under Fifth Circuit precedent, Defendant is correct that

notice to potential class members who have signed arbitration agreements with Defendant is

inappropriate at this time. Notice should therefore be distributed only to individuals who are not

subject to arbitration agreements.

   IV.      CONCLUSION

         For the reasons discussed above, the Court GRANTS Plaintiffs' Certification Motion.

Therefore, it is hereby:

         ORDERED AND ADJUDGED that the Motion is GRANTED and this collective action

is conditionally certified pursuant to 29 U.S.C. § 216(b) as a collective of all current and former

Store Managers ("SMs") employed by Defendant, Specialty Retailers, Inc. d/b/a Peebles,

nationwide at any time from October 18, 2013 through present (the "Collective").

         IT IS FURTHER ORDERED AND ADJUDGED that within 14 days of this Order

Defendant shall deliver to Plaintiffs' counsel a computer-readable data file containing the names,



                                                  5
last known mailing addresses, last known home and cell phone numbers, last known personal and

work email addresses, social security numbers, and work locations for all Collective members.

       IT IS FURTHER ORDERED AND ADJUDGED that the form of the Notice and

Consent to Join Form shall be the Notice attached as Exhibit I to Plaintiffs' Motion.

       IT IS FURTHER ORDERED AND ADJUDGED that Notice and Consent to Join Forms

shall be sent to all members of the Collective, ex<:ept those with arbitration agreements, via First

Class U.S. Mail, email, and text message.

       IT IS FURTHER ORDERED AND ADJUDGED that a Reminder Postcard shall issue

via First Class U.S. Mail, email, and text message to members of the Collective, except those with

arbitration agreements, who, as of halfway through the completion of the notice period, have not

submitted a completed Consent to Join Form.

       IT IS FURTHER ORDERED AND ADJUDGED that Plaintiffs are authorized to create

a website at which members of the Collective   ma~r   review the Notice and electronically submit a

Consent to Join Form.

       IT IS FURTHER ORDERED AND ADJUDGED that a copy of the Notice shall be

posted in a conspicuous location in the "break worn" or similar office space where such legal

notices are normally posted at each of Defendant':; locations in which Collective members are or

were employed.

       IT IS FURTHER ORDERED AND ADJUDGED that a copy of the Notice and Consent

to Join Form shall be included in currently employed Collective members' pay envelopes or other

method of delivery of Collective members' paycheck information as may be applicable, so long

as those individuals have not signed arbitration agreements.

       IT IS SO ORDERED.



                                                 6
SIGNED at Houston, Texas, on this the~? day of June, 2018.




                                         HON. KEITH P. ELLISON
                                         UNITED STATES DISTRICT COURT JUDGE




                                     7
